—In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Orange County (Slobod, J.), entered June 1, 1998, which, upon the jury verdict on the issue of damages only, is in favor of the plaintiff and against him in the principal sum of $100,000.
Ordered that the judgment is affirmed, with costs.
Under the circumstances of this case, the court’s charge to the jury regarding the aggravation of a pre-existing injury was not improper (see generally, Dittmar Explosives v A.E. Ottaviano, Inc., 20 NY2d 498; Rothstein v City Univ., 194 AD2d 533; Sharkey v Locust Val. Mar., 96 AD2d 1093). S. Miller, J. P., Goldstein, H. Miller and Smith, JJ., concur.